Citation Nr: 1608347	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his Parkinson's disease is likely related to his exposure to toxins while stationed at Fort Eustis Army installation.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duty to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for Parkinson's disease as a result of exposure to toxic chemicals while on active duty.  Specifically, the Veteran asserts that while he was stationed at Fort Eustis Army installation in Virginia from 1964 to 1965, he swam, bathed, and drank water that was contaminated with pesticides and manganese.  

VA treatment records show that the Veteran was diagnosed with Parkinson's disease in 2001.  A May 2011 VA general medical examination indicates that the Veteran has been diagnosed with Parkinson's disease for about 20 years.  No opinion was provided regarding whether the Veteran's Parkinson's disease was related to his military service.

The Veteran submitted a March 2013 private opinion from Dr. E. F.  In support of his appeal, the Veteran submitted several documents to include a report on Fort Eustis, Virginia, conducted by the Environmental Chemical Corporation prepared for the United States. Army Environmental Command, a Fort Eustis Federal Facility Agreement, and an article from the Environmental Protection Agency (EPA) regarding contaminates and clean-up at Fort Eustis.  Based on an interview with the Veteran, review of his medical records, and an in depth review of the supporting documentation noted above, Dr. E. F. opined that it was as likely as not that the Veteran's Parkinson's disease was caused by his exposure to manganese and pesticides during the time that he drank, bathed, and swam in water contaminated by manganese and pesticides while he was stationed at Fort Eustis.  The rationale provided was that contamination assessments at Fort Eustis started in 1977 when the United States Army Environmental Hygiene Agency (USAEHA) conducted a landfill study that detected hazardous substances including cadmium, lead, manganese, mercury, and zinc in the water and sediment of a creek and river on Fort Eustis, and arsenic and cadmium in the groundwater beneath the landfills.  Additionally, one of the landfills was reported to have received waste (construction debris, paints, oils, pesticide and herbicide containers, and infectious/pathological waste) from 1951 to 1972, which is during the time the Veteran was stationed at Fort Eustis.  In 1982, a water quality study at another site at Fort Eustis revealed fish with lesions, and during subsequent investigations of that particular body of water, pesticides, polychlorinated biphenyls (PCBs), and fuel hydrocarbons were found in the sediment.  

Dr. E. F. stated that pesticides and manganese have been verified to be present in Fort Eustis, and are known to be causes of Parkinson's disease.  Dr. E. F. not only spoke with the Veteran about potential exposure, but conducted extensive research on the relationship between pesticides and manganese with Parkinson's disease.  Furthermore, as the Veteran and his representative point out, while it is true that the first environmental study was not conducted until 1977, it is highly unlikely that the contamination began in 1977.  In fact, the evidence reflects that from 1951 to 1972, during a portion of which time period the Veteran was stationed at Fort Eustis, a landfill on Fort Eustis was reported to have received waste in the form of construction debris, paints, oils, pesticide and herbicide containers, and infectious/pathological waste.  Additionally, it is virtually impossible to be able to determine the precise amount of contaminants that would have been present during the time the Veteran was at Fort Eustis, and there is no evidence or opinion that suggests the Veteran was not exposed to the myriad of toxic chemicals and substances later found at Fort Eustis, and that continue to be monitored to this day.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, given the positive private opinion, and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record supports the claim, and that service connection for Parkinson's disease is warranted.


ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


